Name: 2000/3/EC: Council Decision of 21 December 1999 on the provisional application of the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  tariff policy;  Africa;  international trade;  European construction
 Date Published: 2000-01-05

 Avis juridique important|32000D00032000/3/EC: Council Decision of 21 December 1999 on the provisional application of the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products Official Journal L 002 , 05/01/2000 P. 0068 - 0068COUNCIL DECISIONof 21 December 1999on the provisional application of the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products(2000/3/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products;(2) The Memorandum of Understanding should be applied on a provisional basis from 1 January 2000 pending the completion of the producers for its conclusion, subject to reciprocal provisional application by the Arab Republic of Egypt,HAS ADOPTED THIS DECISION:Sole ArticleThe Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products shall be applied on a provisional basis from 1 January 2000 pending the completion of the procedures for its conclusions, subject to reciprocal provisional application by the Arab Republic of Egypt(1).The text of the initialled Memorandum of Understanding is attached to this Decision.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) The date from which the Memorandum of Understanding will apply on a provisional basis will be published in the Official Journal of the European Communities, C-series by the General Secretariat of the Council.